Citation Nr: 0909855	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-20 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD), and if so, whether service 
connection is warranted.

2.  Entitlement to service connection for ischemic heart 
disease to include as secondary to PTSD and service-connected 
diabetes mellitus Type II.

3.  Entitlement to an increased disability rating for 
service-connected right upper extremity peripheral 
neuropathy, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  

In his substantive appeal to the Board, received in June 
2007, the Veteran requested a travel board hearing.  In a 
February 2008 report of contact, the Veteran withdrew his 
request for a personal hearing.  38 C.F.R. § 20.704(e).  
Although the Veteran's representative indicated a few days 
later that the Veteran would attend the hearing, he failed to 
report.  Consequently, the Board finds that the Veteran's 
request for a hearing is withdrawn.  38 C.F.R. § 20.704(d), 
(e).  

The issues of entitlement to service connection for PTSD and 
ischemic heart disease and an increased rating for right 
upper extremity peripheral neuropathy are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In January 2004, the RO denied the claim for service 
connection for PTSD.  The Veteran was notified of that 
decision, but did not initiate an appeal.

2.  Some of the evidence received since 2004 when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The January 2004 RO rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 
(2008).

2.  New and material evidence has been received, and the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The 
VCAA applies in the instant case.  The Board finds that VA 
compliance with the mandates of the VCAA is sufficient to 
permit final appellate review of the petition to reopen for 
entitlement to service connection for PTSD, which is remanded 
for further development by the RO as discussed below.  As the 
determination below represents a grant of the petition, a 
detailed discussion of the impact of the VCAA on this appeal 
is not necessary.  In view of the outcome, any deficiencies 
in such notice or assistance have not prejudiced the veteran.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Veteran. 
App. 103, (2005), rev'd on other grounds Mayfield v. 
Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).



LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A January 2004 RO decision denied service connection because 
there was no confirmed diagnosis of PTSD.  The Veteran was 
notified of the denial in January 2004.  Because the Veteran 
did not appeal that decision, it is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  The Veteran, however, now seeks to 
reopen his claim.  As noted, despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final January 2004 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final 2004 rating decision is new 
and material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file 
subsequent to the January 2004 decision includes, but is not 
limited to, VA treatment records, records from Dr. C.T. 
received in June 2004, and a May 2005 statement from the 
Veteran's buddy.  As noted, the Veteran's claim was 
previously denied in part because there was no diagnosis of 
PTSD.  In particular, the evidence now contains a March 2005 
VA treatment entry reflecting that the Veteran is receiving 
treatment for PTSD.  Obviously, this evidence is new in that 
it was not previously of record.  Moreover, this evidence 
relates to an unestablished fact necessary to substantiate 
his claim.  For these reasons, the Board finds that the 
additional evidence received since 2004 warrants a reopening 
of the Veteran's claim of service connection for PTSD, as it 
is new and material evidence within the meaning of 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

Reasons for Remand:  To obtain Social Security Administration 
(SSA) records and VA examinations and to afford the Veteran 
proper notice

2.  Ischemic heart disease

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Because the Veteran filed his 
claim for ischemic heart disease in May 2004 before the 
regulation change, the Board will apply the older version of 
38 C.F.R. § 3.310, which is more favorable to the Veteran 
because it does not require the establishment of a baseline 
before an award of service connection may be made. 

The Veteran contends that his heart disease is secondary to 
PTSD and service-connected diabetes mellitus.  In August 
2004, the Veteran underwent a VA examination in connection 
with his claim for ischemic heart disease.  The examiner 
found that ischemic heart disease was secondary to 
atherosclerosis.  The examiner opined that there was no 
evidence in the medical literature that diabetes mellitus is 
the cause of atherosclerosis.  However, the examiner added 
that there is statistical evidence in the literature that a 
combination of hypertension and diabetes mellitus accelerates 
atherosclerosis but it could not be stated what percentage of 
acceleration occurs or what percentage was due to diabetes, 
hypertension, or hyperlipidemia.  

As reflected above, the examiner concluded that the Veteran's 
service-connected diabetes mellitus, in part, accelerated the 
atherosclerosis which caused his ischemic heart disease.  
Although the examiner commented that the percentage of 
acceleration due to diabetes mellitus was unavailable, he 
appears to be referring to a baseline level of disability, 
which is not necessary under the old version of 38 C.F.R. 
§ 3.310.  Further, he did not opine as to whether it was 
likely that the Veteran's was heart disease proximately due 
to service-connected diabetes mellitus.  Thus, a remand for 
another opinion is necessary.  

In addition, in May 2005, the Veteran asserted that his heart 
condition was secondary to his service-connected diabetes 
mellitus and PTSD.  Although he was sent a VCAA letter in 
September 2004 that addressed the notice necessary to 
establish service connection for heart disease secondary to 
diabetes, he was not sent a notice letter that addressed 
service connection for heart disease as secondary to PTSD.  
Thus, a notice letter that addresses such should be provided 
on remand.  

3.  Right upper extremity peripheral neuropathy

It appears that a May 2005 statement was construed as a claim 
for an increased rating for service-connected right upper 
extremity peripheral neuropathy.  However, the Veteran was 
not provided with notice that addresses the criteria 
necessary to obtain an increased rating.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

Further, the evidence does not indicate that the Veteran has 
had a VA examination that fully addresses the criteria for 
his claim for an increased rating.  As such, on remand, a VA 
examination should be obtained.  

Lastly, regarding all three issues, in May 2004, the Veteran 
filed a claim for total disability based on individual 
unemployablity (TDIU) due to his service-connected diabetes 
mellitus and heart disease.  An August 2004 SSA record 
reflected that the Veteran indicated that he was unable to 
work due to heart surgery.  The letter further indicated that 
the Veteran was granted SSA benefits because the evidence 
showed that his medical conditions met the requirements with 
an onset date of December 2003.  The medical conditions were 
not defined.  In September 2004, VA received a response from 
SSA indicating that the folder was temporarily transferred 
and suggested trying to obtain the records again in two 
months.  

In May 2005, following the denial of TDIU in a November 2004 
rating decision, the Veteran stated that he could not work 
due to his service-connected diabetes, PTSD, and a heart 
condition.  In December 2006, the Veteran was granted TDIU.  
It was noted that the majority of his physical limitations 
were due to his service-connected diabetes and its 
complications.  In particular, the September 2005 VA examiner 
found that the Veteran's decreased ability to ambulate and an 
inability to perform repetitive motion of the hands due to 
neuropathy made him doubt that the Veteran was able to 
perform any sedentary employment tasks.  

Although the September 2004 response from SSA indicated that 
the Veteran's records might be available at a later date, no 
follow up requests are of record.  The U.S. Court of Appeals 
for Veterans Claims has held that, where VA has notice that 
the veteran is receiving disability benefits from the SSA, 
and that records from that agency may be relevant, VA has a 
duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Because the Veteran stated 
that he cannot work due to his service-connected diabetes 
mellitus, PTSD, and heart disease; the evidence indicates 
that the Veteran was found to be unemployable by VA due in 
part to his service-connected right upper extremity 
peripheral neuropathy; and because the available evidence 
from SSA reflected that he is in receipt of SSA in part of 
his heart disease and other conditions, which might include 
PTSD, the Board finds that a remand is necessary to obtain 
his complete SSA records before addressing the issues of 
PTSD, right upper extremity peripheral neuropathy, and heart 
disease. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a 
notice letter in connection with his claim 
for service connection for ischemic heart 
disease, to include as secondary to PTSD.  
The letter should inform him of the 
information and evidence that is necessary 
to substantiate the claim; (2) inform him 
about the information and evidence that VA 
will seek to provide; and (3) inform him 
about the information and evidence he is 
expected to provide.  The letter should 
also include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, as 
outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Veteran 
should be informed that before secondary 
service connection for any disability may 
be granted as a matter of law, service 
connection must be granted for the primary 
conditions he is claiming the disabilities 
are secondary to.  

2.  The AMC/RO should send the Veteran a 
notice letter in connection with his claim 
for his service-connected right upper 
extremity peripheral neuropathy.  The 
letter should (1) inform him of the 
information and evidence that is necessary 
to substantiate the claim; (2) inform him 
about the information and evidence that VA 
will seek to provide; and (3) inform him 
about the information and evidence he is 
expected to provide.  

The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the letter should contain 
information that addresses Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  In 
particular, the letter should advise the 
Veteran that, to substantiate an increased 
rating claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on his 
employment and daily life.  Further, the 
Veteran should be informed that if the 
Diagnostic Code under which he is rated 
contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the Veteran 
demonstrating a noticeable worsening or 
increase in severity of the disability and 
the effect that worsening has on his 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant.  The Veteran should be informed 
of any potentially applicable diagnostic 
codes in addition to 38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  Additionally, the 
Veteran must be notified that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, as is also 
outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must 
also provide examples of the types of 
medical and lay evidence that the Veteran 
may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation, 
e.g. competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability.  

3.  The AMC/RO should obtain records from 
SSA and associate them with the claims 
file.  

4.  After the above development has been 
undertaken, please schedule the Veteran 
for a VA examination to evaluate his claim 
for ischemic heart disease, to include as 
secondary to service-connected diabetes 
mellitus.  A copy of the claims folder and 
this REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

a.  Based on a review of the claims folder 
and the examination findings, including the 
service treatment records, private 
treatment reports, and the August 2004 VA 
examination, the examiner should opine as 
to the relationship, if any, between the 
Veteran's service-connected diabetes 
mellitus and his ischemic heart disease.  
To the extent possible, (likely, unlikely, 
at least as likely as not) the examiner 
should opine whether ischemic heart disease 
was either (a) proximately caused by or (b) 
proximately aggravated by his service-
connected diabetes mellitus.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
right upper extremity peripheral 
neuropathy.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's service-connected right 
upper extremity peripheral neuropathy.  
The examiner should report all signs and 
symptoms necessary for rating the 
Veteran's right upper extremity peripheral 
neuropathy under the applicable rating 
criteria, to include 38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  The examiner should 
also comment as to the impact of right 
upper extremity peripheral neuropathy on 
the Veteran's daily activities and his 
ability to maintain employment.  

6.  When the development requested has 
been completed, the claims for entitlement 
to service connection for PTSD and 
ischemic heart disease, to include as 
secondary to service-connected diabetes 
mellitus and PTSD, and for an increased 
rating for service-connected right upper 
extremity peripheral neuropathy should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


